                    Case 20-12694-BLS             Doc 28       Filed 12/01/20        Page 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT

                                    FOR THE DISTRICT OF DELAWARE

                                                                   )
In re:                                                             )   Chapter 11
                                                                   )
IMPERIAL PREMIUM FINANCE, LLC, 1                                   )   Case No. 20-12694 (BLS)
                                                                   )
                                     Debtor.                       )
                                                                   )
                                                                   )   Re: Docket No. 17

     ORDER PURSUANT TO SECTION 327(a) OF THE BANKRUPTCY CODE, RULE
     2014 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE AND LOCAL
        RULE 2014-1 AUTHORIZING THE EMPLOYMENT AND RETENTION OF
      PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL FOR THE DEBTOR
       AND DEBTOR IN POSSESSION EFFECTIVE AS OF THE PETITION DATE

                   Upon the Debtor’s Application Pursuant to Section 327(a) of the Bankruptcy

Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure and Local Rule 2014-1 for

Authorization to Employ and Retain Pachulski Stang Ziehl & Jones LLP as Counsel for the

Debtor and Debtor in Possession Effective as of the Petition Date (the “Application”) of the

above-captioned debtor and debtor in possession (the “Debtor”) seeking authorization to employ

and retain Pachulski Stang Ziehl & Jones LLP (“PSZ&J”) as counsel for the Debtor; and upon (i)

the Statement Under Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Statement”),

and (ii) the Pachulski Declaration,2 which was submitted concurrently with the Application; and

the Court being satisfied, based on the representations made in the Application, the Statement

and the Pachulski Declaration, that PSZ&J does not represent or hold any interest adverse to the


1 The last four digits of the Debtor’s taxpayer identification number are: Imperial Premium Finance, LLC (4007).
The location of the Debtor’s service address for purposes of this case is 1200 North Federal Highway, Suite 200,
Boca Raton, FL 33432.
2   Capitalized terms, unless otherwise defined herein, shall have the meanings ascribed to them in the Application.
                 Case 20-12694-BLS       Doc 28      Filed 12/01/20     Page 2 of 3




Debtor or the Debtor’s estate with respect to the matters upon which it is to be engaged, and is

disinterested as that term is defined under section 101(14) of the Bankruptcy Code, and as

modified by section 1107(b) of the Bankruptcy Code, and that the employment of PSZ&J is

necessary and in the best interests of the Debtor and the Debtor’s estate; and this Court having

jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order

of Reference from the United States District Court for the District of Delaware, dated February

29, 2012; and this Court having found that this is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2), and that this Court may enter a final order consistent with Article III of the United

States Constitution; and this Court having found that venue of this proceeding and the

Application in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court

having found that the Debtor’s notice of the Application and opportunity for a hearing on the

Application were appropriate and no other notice need be provided; and this Court having

reviewed the Application; and after due deliberation and good and sufficient cause appearing; it

is hereby:

                 ORDERED that the Application is GRANTED as set forth herein; and it is further

                 ORDERED that, pursuant to section 327(a) of the Bankruptcy Code, the Debtor is

authorized to employ and retain PSZ&J as counsel, effective as of the Petition Date, on the terms

set forth in the Application, the Statement and the Pachulski Declaration; and it is further

                 ORDERED that PSZ&J shall apply for compensation for professional services

rendered and reimbursement of expenses incurred in connection with the Debtor’s chapter 11

case in compliance with sections 330 and 331 of the Bankruptcy Code and applicable provisions



                                                 2
DOCS_DE:231772.2 23629/002
                 Case 20-12694-BLS        Doc 28     Filed 12/01/20     Page 3 of 3




of the Bankruptcy Rules, Local Bankruptcy Rules, and any other applicable procedures and

orders of the Court. PSZ&J also intends to make a reasonable effort to comply with the U.S.

Trustee’s requests for information and additional disclosures as set forth in the Guidelines for

Reviewing Applications for Compensation and Reimbursement of Expenses Filed under 11

U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases, both in connection with this Application

and the interim and final fee applications to be filed by PSZ&J in this chapter 11 case; and it is

further

                 ORDERED that PSZ&J shall apply any retainer remaining at the time of

allowance of its final fee application in satisfaction of compensation and reimbursement awarded

with respect to such application, and promptly pay to the Debtor’s estate any retainer remaining

after such application.

                 ORDERED THAT PSZ&J shall provide ten (10) business days’ notice to the

Debtor and the U.S. Trustee in connection with any increase of the hourly rates listed in the

Application. The U.S. Trustee and the Debtor retain all rights to object to any rate increase on

all grounds, including, but not limited to, the reasonableness standard provided in section 330 of

the Bankruptcy Code, and the Court retains the right to review any rate increase pursuant to

section 330 of the Bankruptcy Code.

                 ORDERED that the Court shall retain jurisdiction over any and all matters arising

from or related to the implementation, interpretation, or enforcement of this Order.




Dated: December 1st, 2020 Wilmington,
Delaware                                  BRENDAN L. SHANNON UNITED STATES BANKRUPTCY JUDGE


                                                 3
DOCS_DE:231772.2 23629/002
